Judgment unanimously affirmed, with costs. In order that the judgment may conform to the decision, the third conclusion of law is modified so as to read as follows: “ 3. That it is adjudged and decreed that the aforesaid agreement, dated the 15th day of December, 1919, is a good, valid and subsisting option agreement to lease for a further period of five years *833from the 15th day of December, 1925, and always has been, since the date of its execution and delivery, between this plaintiff and the said defendants William Horowitz, Martha Horowitz and Samuel Mindel.” This court also makes a new conclusion of law, numbered 4a, viz.: “4a. That it is further adjudged and decreed that upon the exercise of the privilege contained in said option agreement dated December 15, 1919, to continue the same for a further period of five years from September 1, 1925, as therein provided, the plaintiff then held under a good, valid and subsisting lease.” Present — Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ. Settle order on notice.